DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 15-19 include the language “determining whether a shared merge list is used for the coding region that is partially located outside the picture boundary irrespective of whether the coding region is partially located outside the picture boundary” which is a confusing combination of terms.  However, Applicant’s representatives explained during an interview and Examiner agreed, this claim language to be limited to (A) an indication (such as a flag or a series of flags) that is (B) coded inside each coding region “irrespective of whether the coding region is partially located outside the picture boundary,” that (C) the term “coding region” is defined as a coding unit (CU) or a coding tree unit (CTU) of the HEVC video coding standards as noted in Specification, Paragraph 110, and that the indication encodes (D) “whether a shared merge list is used for the coding region,” and (E) whether “the coding region is partially located outside the picture boundary.”  
Seregin discusses providing flags to indicate whether information outside the picture boundary is used in coding a picture, but it does not place the above indicators inside each block, and especially not “irrespective of whether the coding region is partially located outside the picture boundary.”
Although Seregin generally teaches that flags can be signaled at any level in the hierarchy including block level (see lines 36-49) there is no motivation to place picture or sequence level information of Seregin at the CU or CTU level of granularity in the context of compressing video data.
In view of the above reasons, the claims are allowable over the cited art.
Claim 6-14, 20 include pertinent features of (A) sharing a merge list from a co-located sub-block in a reference picture (defined as an I-picture in Spec. P83) which breaks data dependence on blocks of the presently decoded picture and thus allows parallel processing to be performed, and (B) “temporal merge candidate positions that is within the collocated block and located adjacent to a top-left corner of the collocated block, the second examined position being examined secondly in the examination order” which provides a unique coding priority to this position in the reference picture.
Examiner did not find this combination of features in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483